Case: 14-1559   Document: 27     Page: 1   Filed: 08/05/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

    AVANIR PHARMACEUTICALS INC., AVANIR
       HOLDING COMPANY, CENTER FOR
   NEUROLOGICAL STUDY, AND DUANE MORRIS
                      LLP,
              Plaintiffs-Appellees,

                            v.

       PAR PHARMACEUTICAL INC. AND PAR
       PHARMACEUTICAL COMPANIES INC.,
              Defendants-Appellants,

                          AND

                    ACTAVIS LLC,
                   Defendant-Appellee.
                 ______________________

                       2014-1559
                 ______________________

     Appeal from the United States District Court for the
 District of Delaware in Consolidated Nos. 1:11-cv-00704-
 LPS, 1:11-cv-00705-LPS, 1:11-cv-00757-LPS, 1:11-cv-
 00758-LPS, 1:12-cv-00258-LPS, 1:12-cv-01122-LPS, 1:12-
 cv-01123-LPS, 1:12-cv-01124-LPS, 1:12-cv-01125-LPS,
 and 1:12-cv-01298-LPS, Judge Leonard P. Stark.
Case: 14-1559       Document: 27    Page: 2    Filed: 08/05/2014



 2 AVANIR PHARMACEUTICALS INC. v. PAR PHARMACEUTICAL INC.



                    ______________________

                        ON MOTION
                    ______________________

    Before REYNA, BRYSON, and TARANTO, Circuit Judges.
 BRYSON, Circuit Judge.
                          ORDER
      Appellants Par Pharmaceuticals, Inc. and Par Phar-
 maceuticals Companies, Inc. seek review of the decision of
 the United States District Court for the District of Dela-
 ware resolving some of the claims at issue in the case.
 Because the appeal is premature, we grant the motion
 submitted by appellees Avanir Pharmaceuticals, Inc. et
 al. to dismiss.
     In response to Avanir’s suit against Par for patent in-
 fringement, Par counterclaimed, seeking an order direct-
 ing Avanir to delete one of the asserted patents from the
 Orange Book. 21 U.S.C. § 355(j)(5)(C)(ii)(I). After the
 district court disposed of the infringement and patent
 invalidity claims, it directed the parties to brief the delist-
 ing counterclaim, which still remains pending.
     Section 1295(a)(1) of Title 28 authorizes this court to
 review “a final decision” of a district court in a patent
 infringement case, i.e., a decision that “ends the litigation
 on the merits and leaves nothing for the court to do but
 execute the judgment.” Catlin v. United States, 324 U.S.
 229, 233 (1945). A decision disposing of some claims in a
 multi-claim litigation does not constitute a final judgment
 unless the requirements of Rule 54(b) of the Federal Rules
 of Civil Procedure are met. The district court did not
 direct entry of judgment under Rule 54(b). Thus, Par’s
 notice of appeal is clearly premature.
     Accordingly,
Case: 14-1559      Document: 27      Page: 3     Filed: 08/05/2014



  AVANIR PHARMACEUTICALS INC.     v. PAR PHARMACEUTICAL INC 3



       IT IS ORDERED THAT:
       (1) The motion to dismiss is granted.

       (2) Each side shall bear its own costs.


                                       FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court


 s19


 ISSUED AS A MANDATE: August 5, 2014